   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GENESIS RODRIGUEZ,
                                                  19-cv-10002 (JGK)
                      Plaintiff,
          - against -
                                                  MEMORANDUM OPINION
COMMISSIONER OF SOCIAL SECURITY,                  AND ORDER
                      Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Genesis Rodriguez, brought this action

pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

405(g) (the “Act”), seeking judicial review of a decision of the

Commissioner of Social Security (“Commissioner”) regarding her

claim for Supplemental Security Income (“SSI”). The

Commissioner’s decision became final when the Appeals Council

denied the plaintiff’s request for review of the February 7,

2018 decision of the Administrative Law Judge (“ALJ”).

     The parties cross-moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c) and the Court

referred the motions to Magistrate Judge Ona T. Wang for a

Report and Recommendation (“R&R”). Magistrate Judge Wang

recommended that the Commissioner’s motion be granted and that

the plaintiff’s motion be denied. The plaintiff filed timely

objections to the R&R and the Secretary filed a response.
    Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 2 of 16



     The facts of the case and the procedural background are set

forth in the thorough R&R, and familiarity with those facts is

assumed. For the reasons explained below, the Court adopts the

R&R, the Commissioner’s motion for judgment on the pleadings is

granted, and the plaintiff’s motion for judgment on the

pleadings is denied.

                                     I.

     Pursuant to 28 U.S.C. § 636(b)(1)(C), any portion of a

Magistrate Judge’s report and recommendation to which an

objection is made is subject to de novo review.           The Court may

accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. §

636(b)(1)(C).

     A court may set aside a determination by the Commissioner

only if it is based on legal error or is not supported by

substantial evidence in the record. See 42 U.S.C. § 405(g);

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). 1 Substantial evidence is “more than a mere scintilla.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). As the Supreme

Court recently affirmed, “the threshold for such evidentiary

sufficiency is not high,” because substantial evidence “means—

and means only—such relevant evidence as a reasonable mind might


1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

                                      2
    Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 3 of 16



accept as adequate to support a conclusion.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154, (2019); see also, Brault v.

Comm’r of Soc. Sec., 683 F.3d 443, 448 (2d Cir. 2012) (per

curiam) (“The substantial evidence standard means once an ALJ

finds facts, [a court] can reject those facts only if a

reasonable factfinder would have to conclude otherwise.”).

Courts are instructed to “defer to the Commissioner’s resolution

of conflicting evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d

118, 122 (2d Cir. 2012); see also Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998) (“[I]t is up to the agency, and

not this court, to weigh the conflicting evidence in the

record.”).

                                     II.

      Under the Act, a claimant must show that the claimant is

“disabled” in order to qualify for SSI benefits. 42 U.S.C.

§§ 1382c(a)(3)(A); 1382(a). The Commissioner’s regulations

provide a five-step inquiry to determine if a claimant is

disabled. See 20 C.F.R. § 416.920(a). 2 Pursuant to this process,

the Commissioner must consider:


2 The statutory definition of “disability” for purposes of SSI under Title XVI
is virtually identical to that used for disability insurance benefits (“DIB”)
under Title II. Barnhart v. Walton, 535 U.S. 212, 214 (2002); compare 42
U.S.C. § 1382c(a)(3) with 42 U.S.C. § 423(d). The determination of disability
for DIB under Title II, and judicial review of such a determination, is also
similar to the determination of disability for purposes of SSI benefits under
Title XVI of the Act. Avila v. Astrue, 933 F. Supp. 2d 640, 649 n.5 (S.D.N.Y.
2013). Thus, cases regarding the definition of “disability” under 42 U.S.C. §
423 are cited interchangeably with cases under 42 U.S.C. § 1382c(a)(3). See
Hankerson v. Harris, 636 F.2d 893, 895 n.2 (2d Cir. 1980); Lopez v. Comm’r of

                                      3
    Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 4 of 16



      (1) whether the claimant is currently engaged in
      substantial gainful activity; (2) whether the claimant has
      a severe impairment or combination of impairments; (3)
      whether the impairment meets or equals the severity of the
      specified impairments in [Appendix 1] 3; (4) based on a
      “residual functional capacity” assessment, whether the
      claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that
      the claimant can perform given the claimant’s residual
      functional capacity, age, education, and work experience.
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014); 20 C.F.R.

§ 416.960(c)(2). The claimant bears the burden of proof through

the first four steps; the burden shifts to the Commissioner at

the fifth step. See Shaw v. Chater, 221 F.3d 126, 132 (2d Cir.

2000). However, the burden shift at step five, “is only a

limited burden shift, in that the Commissioner need only show

that there is work in the national economy that the claimant can

do.” Petrie v. Astrue, 412 F. App’x 401, 404 (2d Cir. 2011).

                                    III.

      In her objections, the plaintiff argues that the Magistrate

Judge: (1) incorrectly found that the ALJ properly determined

the plaintiff’s Residual Functional Capacity (RFC); (2)

incorrectly found the ALJ’s RFC finding for “simple, routine

tasks” was proper because the plaintiff had only moderate



Soc. Sec., No. 18-CV-7564, 2020 WL 364172, at *1 n.1 (S.D.N.Y. Jan. 22,
2020).
3 Step three considers whether the claimant has an impairment or combination

of impairments that meets or medically equals the severity of one of the
listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20
C.F.R. §§ 416.920(d), 416.925, 416.926.

                                      4
      Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 5 of 16



limitations in concentrating, persisting, or maintaining pace,

thus failing to apply the proper legal standard to determine

whether moderate limitations in concentration persistence or

pace are compatible with unskilled work; (3) failed to address

the ALJ’s failure to consider the plaintiff’s limitations on

regular attendance, being punctual, absenteeism, and being off-

task in light of the vocational expert’s (“VE”) testimony, and

erred in finding the ALJ properly relied on the VE’s testimony;

and (4) incorrectly found the ALJ did not fail to understand the

nature of Oppositional Defiant Disorder (“ODD”).

                                        A

        The plaintiff argues that the Magistrate Judge erred in

finding that the ALJ properly determined the plaintiff’s RFC.

The ALJ determined that the plaintiff had the RFC to perform a

full range of work at all exertional levels, but with various

restrictions including that the plaintiff is limited to work

involving simple, routine tasks, in a low stress job, with

occasional judgment on the job, but no fast-paced work

requirements, and no interaction with the public and only

occasional interaction with co-workers, and only occasional

supervision. R. at 447-48. 4 The plaintiff objects to the




4   Certified Administrative Record, ECF No. 10.

                                        5
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 6 of 16



different weights the ALJ assigned to the different medical

opinions in the record in arriving at the plaintiff’s RFC.

     For claims filed before March 27, 2017, the regulations in

20 C.F.R. § 416.927(c) govern consideration of “medical

opinions,” which are defined as “statements from acceptable

medical sources that reflect judgments about the nature and

severity of [a claimant’s] impairment(s).” 20 C.F.R.

§ 416.927(a)(1). The relevant considerations include the

examining relationship, treatment relationship, supportability,

consistency, and specialization. 20 C.F.R. § 416.927(c).

     In this case, the ALJ relied on the medical history and

treatment notes from the plaintiff’s providers gathered between

2011 and 2016, the consultative examination opinions of Dr.

Apacible, Dr. Mahony, and Dr. Thomas, the plaintiff’s testimony,

and the testimony of her mother. The ALJ found that there was

nothing in the medical evidence that showed that the plaintiff

is precluded from performing mental or physical-related

activities. R. at 452. Supporting the RFC determination, Dr.

Apacible opined that the plaintiff was able to perform simple

work in a low contact setting; Dr. Mahony opined that the

plaintiff could perform simple tasks, maintain attention and

concentration, and work within a regular schedule, and that the

plaintiff’s psychiatric problems would not significantly

interfere with her ability to function on a daily basis; and Dr.

                                   6
        Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 7 of 16



Thomas opined, in part, that the plaintiff had moderate

limitations of maintaining attention and concentration,

maintaining a regular schedule and making appropriate decisions.

R. at 452-53. After a detailed review of the medical history and

treatment notes, R. at 449-51, the ALJ’s opinion thoroughly

explained why he assigned a particular weight to different parts

of the consultative examination opinions of Dr. Apacible, Dr.

Mahony, and Dr. Thomas based on the characteristics of each

opinion consistent with Section 416.927(c) and the ALJ’s review

of the whole record, including the treatment notes, R. at 452-

54. 5

         The plaintiff specifically objects to the ALJ’s assigning

little weight to Dr. Thomas’s opinion that the plaintiff’s

psychiatric problems may significantly affect her ability to



5 Because none of the consultative examiner opinions in the record were
provided by physicians who treated the plaintiff, the treating physician rule
does not apply to any of their opinions. See Shaw v. Chater, 221 F.3d 126,
134 (2d Cir. 2000) (“[The treating physician] rule mandates that the medical
opinion of a claimant's treating physician is given controlling weight if it
is well supported by medical findings and not inconsistent with other
substantial record evidence.”). As to the treatment notes in the record, it
is unclear under Second Circuit law whether treatment notes are considered
“opinions” and thus entitled to controlling weight under the treating
physician rule. See, e.g., Wider v. Colvin, 245 F. Supp. 3d 381, 390
(E.D.N.Y. 2017) (“The Second Circuit has not given explicit guidance on the
precise difference between treatment notes and medical opinions. However, it
is clear from the case law that they are two separate categories because the
Second Circuit has often held that ALJs can disagree with doctors’ medical
opinions when they differ from treatment notes.”) In any event, a review of
the ALJ’s decision shows that they were de facto treated as controlling: The
ALJ’s RFC analysis begins with a thorough review of the hospitalization and
treatment notes from 2011 to 2016. R. at 448-452. Then, in explaining the
weights of the opinions of Dr. Apacible, Dr. Mahony, and Dr. Thomas, the ALJ
references the treatment records, giving greater weight to those opinions
that are consistent to the rest of the record, including the treatment notes.

                                        7
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 8 of 16



function. The plaintiff accuses the ALJ of faulty reasoning for

rejecting Dr. Thomas’s opinion because the ALJ found that the

plaintiff’s treatment records described her as “being at

baseline, being stable, and having minimal to no depressive

symptoms.” R. at 453. In response, the plaintiff states that

“being stable at baseline” is in no way “normative behavior for

a mentally healthy person.” However, when read in context, it is

clear that the ALJ did not conclude that being “stable” and “at

baseline” was equivalent to being healthy. Instead, the ALJ

concluded that the treatment records showed that the plaintiff’s

conditions were successfully managed for years such that her

“problems do not significantly interfere with her daily

functioning, unless she lets them flare-up via medication and

treatment noncompliance” R. at 453. Therefore, the ALJ

appropriately accorded little weight to this portion of Dr.

Thomas’s opinion. And pursuant to 20 C.F.R. § 416.927(c)(4), the

ALJ was entitled to assign a medical opinion, which she

concluded was inconsistent with the record as a whole, less

weight. See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)

(“[T]he less consistent that opinion is with the record as a

whole, the less weight it will be given.”).

     The plaintiff also argues that the ALJ erred by giving less

weight to the more restrictive portions of Dr. Thomas’ opinion

even though this opinion was more recent than the other two

                                   8
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 9 of 16



opinions. However, nothing in the regulations dictates that a

more recent opinion is necessarily entitled to greater weight.

Instead, the ALJ appropriately relied on those parts of all

opinions that were consistent with the remainder of the record.

     Because the ALJ based his determination of the plaintiff’s

RFC on a thorough review of all the evidence in the record and

provided a detailed explanation for assigning different weights

to different medical opinions consistent with the regulations,

the ALJ properly determined the plaintiff’s RFC.

                                   B

     The plaintiff argues that the Magistrate Judge erred in

finding that the ALJ correctly determined that the plaintiff had

the RFC to perform “simple, routine tasks,” and that the

plaintiff had only moderate limitations in concentrating,

persisting, or maintaining pace.

     The R&R states that the ALJ’s finding was “consistent with

the Second Circuit’s position that moderate limitations do not

exclude unskilled work.” R&R at 32 (emphasis added). In other

words, the Second Circuit Court of Appeals has previously found

that claimants with moderate limitations were not precluded from

performing unskilled work. See, e.g., Matta v. Astrue, 508 Fed.

App’x 53,55 (2d Cir. 2013); Zabala v. Astrue, 595 F.3d 402, 410

(2d Cir. 2010). The Magistrate Judge did not conclude that the

ALJ’s finding was proper solely because the plaintiff had only

                                   9
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 10 of 16



moderate limitations. Rather than merely basing his decision on

the fact that the plaintiff’s limitations were rated “moderate,”

the ALJ’s opinion is clear that the finding for “simple, routine

tasks” was made based on a thorough review of the plaintiff’s

medical records, the plaintiff’s testimony, the plaintiff’s

mother’s testimony, and the opinions of Dr. Apacible, Dr.

Mahony, and Dr. Thomas on the plaintiff’s limitations. R&R at

32-33; R. at 448-54. Indeed, the ALJ expressly considered the

plaintiff’s limitations in the areas of concentrating and

observed that while the record reveals difficulties in this

area, it does not show any significant attention or

concentration issues that would preclude the plaintiff from

performing simple, routine work. R. at 451. Accordingly, the ALJ

did not err and did not apply an incorrect legal standard.

     The plaintiff also argues that the evidence in the record

does not support a finding that the plaintiff could sustain

simple, routine tasks in light of her difficulties with

attention or concentration. However, the record reflects that

the plaintiff recently completed her General Equivalency Diploma

(“GED”), R. at 452, 485, and assists with the care for her child

by playing with her, R. at 225, 425, both tasks that require

sustained attention and effort. Furthermore, the treatment notes

from the relevant period (that is, after 2013, when the

plaintiff became an adult) reflect that the plaintiff related

                                   10
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 11 of 16



that she was doing “well” or “ok,” and that she was able to

focus, R. at 1299, 1319, 1402, 1448, or described her difficulty

concentrating as moderate and mild, R. at 1448, 1599.

Accordingly, there was sufficient evidence in the record to show

that the plaintiff’s moderate limitations in concentrating,

persisting, or maintaining pace do not preclude her from simple,

routing tasks. Biestek, 139 S. Ct. at 1154.

                                   C

     The plaintiff next argues that the Magistrate Judge did not

address the ALJ’s failure to consider the plaintiff’s

limitations on regular attendance, punctuality, absenteeism, and

being off-task in light of the VE’s testimony, and erred in

finding the ALJ properly relied on the VE’s testimony. Although

the R&R did not address the effect of these limitations on the

VE’s testimony, the plaintiff is incorrect in arguing that the

ALJ did not consider these limitations and improperly relied on

the VE’s testimony.

     “An ALJ may rely on a vocational expert’s testimony

regarding a hypothetical as long as there is substantial record

evidence to support the assumptions upon which the vocational

expert based his opinion and [the assumptions] accurately

reflect the limitations and capabilities of the claimant

involved.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014).

“[A]n ALJ's hypothetical should explicitly incorporate any

                                   11
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 12 of 16



limitations in concentration, persistence, and pace . . . .

[H]owever, . . . an ALJ's failure to incorporate non-exertional

limitations in a hypothetical (that is otherwise supported by

evidence in the record) is harmless error if (1) medical

evidence demonstrates that a claimant can engage in simple,

routine tasks or unskilled work despite limitations in

concentration, persistence, and pace, and the challenged

hypothetical is limited to include only unskilled work; or (2)

the hypothetical otherwise implicitly account[ed] for a

claimant’s limitations in concentration, persistence, and pace.”

Id. at 152.

     In this case, in Step Five of his disability analysis, the

ALJ relied on the testimony of a VE that was based on a

hypothetical formulated by the ALJ and which included the

following limitations: no concentrated exposure to extreme cold,

extreme heat, wetness or humidity, irritants such as fumes,

odors, dust and gasses, poorly ventilated areas, exposure to

chemicals; work limited to simple, routine tasks; work in a low

stress job, defined as having only occasional decision making

and only occasional changes in the work setting; work with only

occasional judgment required on the job; no fast-paced work

requirements; no interaction with the public and only occasional

interaction with co-workers; only occasional supervision. R. at

493-94. Based on these limitations, the VE testified that there

                                   12
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 13 of 16



would be jobs like laundry laborer and housekeeping cleaner that

the plaintiff could do, and which exist in great numbers in the

national economy. R. at 494.

     The limitations included in the hypothetical did not

explicitly or implicitly incorporate the limitations on

punctuality and absenteeism identified by some of the doctors

who examined the plaintiff. However, the ALJ did include the

limitation that the plaintiff was limited to “simple, routine

tasks” and there was substantial evidence to support the

conclusion that the plaintiff could perform that work despite

any limitation on punctuality or absenteeism. The medical

evidence on this limitation was mixed. On the one hand, Dr.

Apacible opined that the plaintiff was “moderately limited” with

respect to her “ability to perform activities within a schedule,

maintain regular attendance, and be punctual within customary

tolerance,” R. at 385, and Dr. Thomas indicated that the

plaintiff was “moderately limited” in her ability to maintain a

regular schedule, R. at 761. On the other hand, Dr. Mahony’s

consultative examination concluded that the plaintiff can

maintain a regular schedule. R. at 369. And in analyzing the

record, the ALJ observed that the plaintiff was attending

regular education classes on a sustained basis, thus indicating

that she can handle a regular schedule. R. at 453. The ALJ

concluded, as he was entitled to do based on the evidence, that

                                   13
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 14 of 16



the plaintiff was able to perform simple, routine tasks despite

alleged limitations, and therefore a further limitation in the

hypothetical was unnecessary. See McIntyre, 758 F.3d at 149 (“If

evidence is susceptible to more than one rational

interpretation, the Commissioner's conclusion must be upheld.”);

see also Freund v. Berryhill, No. 17-CV-9967, 2019 WL 1323992,

at *12 (S.D.N.Y. Mar. 25, 2019) (concluding that ALJ did not err

in not including absenteeism in the RFC where substantial

evidence in the record supported the conclusion that the

claimant was capable of appearing for work on a regular basis).

     Therefore, the ALJ properly relied on the testimony of the

VE at Step Five of the disability analysis.

                                   D

     Finally, the plaintiff argues that the Magistrate Judge

erred in finding the ALJ did not fail to understand the nature

of ODD. The plaintiff points to the statement by the ALJ that

the plaintiff’s ”problems do not significantly interfere with

her daily functioning unless she lets them flare-up via

medication and treatment non-compliance.” R. at 453. The

plaintiff argues that lack of compliance with medication and

treatment are symptoms of ODD and that the ALJ’s failure to

understand this issue had a material bearing on his decision.

     In the R&R, the Magistrate Judge correctly concluded that

this argument essentially rehashes arguments that the ALJ erred

                                   14
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 15 of 16



in finding the plaintiff not disabled. Moreover, a review of the

record reveals that noncompliance with treatment or medication

was in fact never attributed by the treating doctors to the

plaintiff’s oppositional behavior. Instead, the record shows

that the plaintiff was noncompliant once because she ran out of

medication and there was an issue with electronic processing, R.

at 1409, and twice for unspecified reasons, R. 1345, 1426. Other

than these three occasions, the treatment notes repeatedly

report medication compliance. R. at 1313, 1319, 1329, 1335,

1352, 1363, 1379, 1386, 1401, 1448, 1459, 1470, 1488, 1508,

1524, 1541, 1547, 1555, 1567, 1574, 1581, 1589, 1599, 1640. As a

result, because there was minimal medication noncompliance, the

record does not support the plaintiff’s contention that her

condition results in noncompliance. Accordingly, the ALJ’s

understanding of the relationship between ODD, medication

compliance, and the plaintiff’s health status could not have had

any impact on his determination and is not grounds for a remand.

                              CONCLUSION
     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the Magistrate Judge’s thorough Report and Recommendation

is adopted in its entirety, the Commissioner’s motion for




                                   15
   Case 1:19-cv-10002-JGK-OTW Document 32 Filed 04/09/21 Page 16 of 16



judgment on the pleadings is granted, and the plaintiff’s motion

is denied.

     The Clerk is directed to enter Judgment accordingly. The

Clerk is also directed to close all pending motions and to close

the case.

SO ORDERED.
Dated:      New York, New York
            April 9, 2021
                                        _____/s/ John G. Koeltl______
                                               John G. Koeltl
                                        United States District Judge




                                   16
